OPINION — AG — ** SURPLUS FUNDS — APPROPRIATION — CONSTRUCTION ** CAN SURPLUS FUNDS IN THE $378,020,000 APPROPRIATION MADE IN HOUSE BILL NO. 10 OF THE LEGISLATURE . . . " FOR EXPENSED OF MAINTENANCE AND OPERATION INCLUDING PERSONAL SERVICES OF THE STATE ORPHANS HOME TO CONSTRUCT ON A FORCE ACCOUNT BASIS AND EQUIP A BADLY NEEDED BARN AND SILO TO REPLACE A BARN AND SILO RECENTLY DESTROYED (AUTHORITY ORDER, AUTHORIZATION ORDER) RECENTLY DESTROYED BY FIRE ? — AFFIRMATIVE (CONSTRUCTION, BUILDING) CITE: 10 O.S. 343 [10-343], ARTICLE X, SECTION 19 (FRED HANSEN)